Citation Nr: 1242064	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-25 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to May 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's clinically diagnosed non-Hodgkin's lymphoma either began during or was otherwise caused by his military service, to include as secondary to any exposures therein, such as exposure to herbicides.

2.  The weight of the competent evidence establishes that the Veteran's clinically diagnosed non-Hodgkin's lymphoma was likely caused by his hepatitis C.  


CONCLUSION OF LAW

The criteria for service connection of non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran contends that he is entitled to presumptive service connection for non-Hodgkin's lymphoma because he was exposed to herbicides, such as Agent Orange, while stationed in Korea.  Specifically, he reports that while stationed in Korea, he travelled to the demilitarized zone (DMZ) approximately once a week for approximately four months. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Exposure to herbicides is presumed for veterans "who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period" unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent during service.  The Veteran's DD-214 establishes that he served in Korea with the 44th Engineer Battalion from March 1968 until at least January 1969, although his unit is not one that the Department of Defense has determined operated in or near the Korean DMZ in an area in which herbicides were applied.  Nevertheless, the Veteran has credibly explained that although his unit was not stationed in the DMZ, he did venture into to the DMZ, during a four month tour of duty (TDY) at Fort Beaver.  In support of this assertion, he has submitted evidence, to include statements from former unit colleagues and a former platoon leader, which corroborate his reports. Having reviewed this evidence, the Board will accept that for the purposes of this decision the Veteran, and his "buddies" are credible and competent to report their location in Korea, and based on these histories and the evidence that the 73rd Armor, which was also housed at Fort Beaver, is a unit presumed exposed to herbicides, the Board finds the Veteran was exposed to herbicides, such as Agent Orange, during his military service.  

Service connection is presumed for certain diseases for veterans shown to be exposed to an herbicide agent unless there affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence which may be considered in rebuttal of service incurrence of a listed disease listed will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.309(d).  

Non-Hodgkin's lymphoma is a disease for which service connection is presumed based on exposure to a herbicide agent.  However, the record in this case includes affirmative evidence which fully rebuts this presumption.  VA treatment records reflect multiple notations that the Veteran's non-Hodgkin's lymphoma is secondary to his hepatitis C, and a Veterans Health Administration (VHA) specialist, an oncologist, confirmed that it was likely that the hepatitis C infection led to the development of the lymphoma.  See, e.g., July and November 2009, and March 2010 VA treatment records; August 2012 VHA opinion.  The specialist explained that although the Veteran was exposed to Agent Orange during service, he believed the Veteran's lymphoma was due to his hepatitis C virus (HCV), because the hepatic biopsy demonstrated the long-standing influence of his hepatitis C virus, the record failed to document the presence of peripheral or central adenopathy prior to the biopsy of HCV infection, and B-cell lymphomas are associated with chronic HCV infection.  See August 2012 VHA opinion.  The Board finds the specialist's opinion highly probative as it was made with full knowledge of the Veteran's history, including his presumed herbicide exposure, and the conclusion was fully supported by medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The Board acknowledges that the record in this case does include physicians' opinions that it is "likely that the non-Hodgkin's lymphoma could be a cause of exposure to Agent Orange" and that "there certainly may be a correlation between [the Agent Orange] exposure and [the Veteran's] non-Hodgkin's lymphoma.  See December 2010 Ibrahim statement; January 2011 Zakiullah medical record.  These statements are conditional, however, as the physicians merely indicate that Agent Orange could be a cause, but never indicate that it actually is the cause (or even that it is a likely cause) of the Veteran's non-Hodgkin's lymphoma.  Moreover, the Court of Appeals for Veterans Claims (Court) has held that "could be" in the context of a medical opinion is the same as "could not be" and therefore cannot provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Hence, the qualification of "could" and "may be" in these two opinions undermines the weight that is assigned to them.   

Additionally, it appears that the latter opinion was based solely on the fact that VA has acknowledged an epidemiological link between non-Hodgkin's lymphoma and herbicide exposure, as no citations were provided to any specific literature, and no supporting explanation tied the Veteran's non-Hodgkin's lymphoma to the specific facts of his case.  The Board does not dispute the fact that herbicide exposure could lead to the development of non-Hodgkin's lymphoma, it is after all a presumption.  Unfortunately, in this case, the Veteran's medical records repeatedly suggest that there is an alternative cause for his non-Hodgkin's lymphoma, and the medical opinions that have been offered in support of his claim fail to rule out, or even address in any way, the possibility of an alternative cause for the Veteran's non-Hodgkin's lymphoma.  That is, the medical opinions he has submitted do not explain why his hepatitis C is not responsible for his development of non-Hodgkin's lymphoma.  Thus, in addition to the speculative nature of the opinions, the opinions lack a comprehensive assessment of the Veteran's clinical picture.  It is for these reasons that the two speculative opinions that the Veteran has offered, while competent and credible and therefore probative, must ultimately be afforded less weight than the opinion of the specialist brought in to specifically analyze the etiology of the Veteran's non-Hodgkin's lymphoma.

It is not disputed that non-Hodgkin's lymphoma has been associated with herbicide exposure by epidemiologic studies, and for that reason Congress has authorized presumptive service connection for it.  However, as explained above, this presumption is not absolute and may be rebutted by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Here, as the Board has endeavored to explain, two positive opinions have been offered but the opinions do little beyond relying on the correlation provided by the VA presumption.  Conversely, the specialist's opinion that was obtained by VA provided the strongest and most probative evidence as to the etiology of the Veteran's non-Hodgkin's lymphoma.  This opinion was additionally supported by the treatment records in the file.  As such, the Board finds the presumption is rebutted and service connection is not warranted under 38 C.F.R. § 3.309.  

The Veteran is not precluded from establishing service connection on a direct basis rather than a presumptive one.  See Combee v. Brown, 34 F. 3d 1039, 1042   (Fed. Cir. 1994).  However, in this case, the competent evidence does not indicate that the Veteran's non-Hodgkin's lymphoma was incurred in service or that it is causally related to service.  The service treatment and examination records, to include the April 1969 separation examination report, do not contain any complaint, finding, or treatment suggestive of carcinoma and the carcinoma was not diagnosed until 2009, approximately 40 years after separation from service.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  Moreover, as discussed above, the weight of the medical evidence is against a conclusion that the Veteran's non-Hodgkin's lymphoma either began during or was otherwise caused by his military service.  

The most probative evidence indicates that the Veteran's non-Hodgkin's lymphoma is the result of HCV and not the result of herbicide exposure in service, and the evidence does not suggest that the non-Hodgkin's lymphoma is otherwise related to service (either through date of onset or causation).   The Board sympathizes with the Veteran and recognizes his faithful service.  However, our decisions must be based on the facts and the weight of those facts in this case is against the claim.  Consequently, service connection must be denied. 

Notice and Assistance

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in August 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

VA obtained service treatment records, assisted the Veteran in obtaining evidence, obtained a medical opinion as to the etiology of the non-Hodgkin's lymphoma in light of the evidence that it was due to an etiology other than Agent Orange, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file and adjudicated by the AOJ or had such adjudication waived, and the Veteran has not contended otherwise.  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board acknowledges the Veteran's assertion in an October 2012 letter that he was not told by the undersigned that he had to submit medical evidence suggesting that his condition was caused by Agent Orange.  

At the time of the Board hearing, it appeared that the greatest impediment to the Veteran's claim was a need for probative evidence of exposure to Agent Orange during service.  The hearing transcript indicates that the undersigned fully explained and elicited testimony as to how to show this exposure, and as discussed above herbicide exposure was established in the Veteran's case.  

The Board acknowledges that the undersigned did not address the Veteran's need to dispute that evidence that the non-Hodgkin's lymphoma was caused by HCV.  However, no prejudice resulted, because the Veteran has actual knowledge of the need to address the affirmative evidence:  he was provided notice of 3.307(d) in the June 2010 statement of the case and he received a copy of the June 2012 VHA opinion request which explained the impact of 38 C.F.R. § 3.307(d) and discussed the rebuttable evidence of record.  More importantly, the evidence submitted by the Veteran in October 2012 (i.e. the January 2011 medical record) indicates that he was aware of the need to address the affirmative, rebuttable evidence that had become of record since his hearing.  In this regard, the Veteran specifically stated that he was submitting additional medical evidence, after being provided with the VHA opinion and being given 60 days to address that evidence.  This demonstrates that while the Veteran was not actually informed at his hearing of the need to submit additional medical evidence, he was provided with ample opportunity to submit medical evidence prior to the issuance of this decision, and he was aware of the need to submit such evidence.  

Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Based on the record as a whole, the Board finds a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus, the Board finds VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.






ORDER

Service connection for non-Hodgkin's lymphoma is denied.  


____________________________________________
MATTHEW BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


